ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/24/22 wherein claims 1 and 3-5 were amended.  In addition, the amendment filed 12/30/19 is acknowledged.
	Note(s):  Claims 1-19 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a PSMA inhibitor of structure 
    PNG
    media_image1.png
    170
    482
    media_image1.png
    Greyscale
wherein P1 is selected from the group consisting of 
    PNG
    media_image2.png
    219
    112
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    216
    121
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    198
    122
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    152
    134
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    154
    140
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    153
    130
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    76
    135
    media_image8.png
    Greyscale
; P2 is selected from the group consisting of 
    PNG
    media_image9.png
    61
    111
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    88
    112
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    107
    106
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    117
    115
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    107
    119
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    96
    118
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    96
    111
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    110
    114
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    92
    113
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    98
    112
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    96
    115
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    94
    116
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    90
    122
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    99
    111
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    92
    122
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    85
    121
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    93
    112
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    84
    115
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    86
    116
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    119
    118
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    140
    125
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    81
    119
    media_image30.png
    Greyscale
, and  
    PNG
    media_image31.png
    88
    116
    media_image31.png
    Greyscale
; and P3 is selected from the 
    PNG
    media_image32.png
    64
    113
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    62
    117
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    52
    127
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    132
    106
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    158
    111
    media_image36.png
    Greyscale
,   
    PNG
    media_image37.png
    99
    119
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    93
    111
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    90
    119
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    92
    112
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    84
    122
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    79
    108
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    92
    127
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    94
    126
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    104
    132
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    98
    128
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    70
    118
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    91
    119
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    79
    116
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    83
    116
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    116
    113
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    126
    110
    media_image52.png
    Greyscale
, and 
    PNG
    media_image53.png
    71
    116
    media_image53.png
    Greyscale
.





APPLICANT’S ELECTION
Applicant’s election of 

    PNG
    media_image54.png
    408
    712
    media_image54.png
    Greyscale
  (elected species is that found in Figure 3, MH-PC-AB-9) in the reply filed on 1/24/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction is still deemed proper and is made FINAL.
	Note(s):  Initially, Applicant’s elected species was searched.  However, since no prior art was found which could be used to reject the claims, the search was expanded over the full scope of independent claim 1 as set forth under ‘Applicant’s Invention’ above.  While no prior art was found to reject the claims, due to the ambiguity of the claims, it is unclear whether or not what the Examiner is considering to be the claimed invention is consistent with that of Applicant.  It is believed that claims 1-19 read on the elected species.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-19:  Independent claim 1 is ambiguous because it is unclear if the invention has the structure 
    PNG
    media_image1.png
    170
    482
    media_image1.png
    Greyscale
 or if Applicant is referring to some other structures that meet the limitations of lines 8-15.  In lines 8-15, is Applicant actually referring to the structure in line 6?  If so, please consider amending the claim to read “A PSMA inhibitor of structure 
    PNG
    media_image1.png
    170
    482
    media_image1.png
    Greyscale
wherein P1 is selected from the group consisting of 
    PNG
    media_image2.png
    219
    112
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    216
    121
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    198
    122
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    152
    134
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    154
    140
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    153
    130
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    76
    135
    media_image8.png
    Greyscale
; P2 is selected from the group consisting of 
    PNG
    media_image9.png
    61
    111
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    88
    112
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    107
    106
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    117
    115
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    107
    119
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    96
    118
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    96
    111
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    110
    114
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    92
    113
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    98
    112
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    96
    115
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    94
    116
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    90
    122
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    99
    111
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    92
    122
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    85
    121
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    93
    112
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    84
    115
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    86
    116
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    119
    118
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    140
    125
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    81
    119
    media_image30.png
    Greyscale
, and  
    PNG
    media_image31.png
    88
    116
    media_image31.png
    Greyscale
; and P3 is selected from the 
    PNG
    media_image32.png
    64
    113
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    62
    117
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    52
    127
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    132
    106
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    158
    111
    media_image36.png
    Greyscale
,   
    PNG
    media_image37.png
    99
    119
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    93
    111
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    90
    119
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    92
    112
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    84
    122
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    79
    108
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    92
    127
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    94
    126
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    104
    132
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    98
    128
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    70
    118
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    91
    119
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    79
    116
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    83
    116
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    116
    113
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    126
    110
    media_image52.png
    Greyscale
, and 
    PNG
    media_image53.png
    71
    116
    media_image53.png
    Greyscale
.”
Since claims 2-19 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claims 1-19:  It is noted that independent claim 1 is a product (a PSMA inhibitor) claim.  The claim disclose that the product interacts with radioisotopes to form radioactive peptides with diagnostic and therapeutic drugs. According to MPEP 
Claim 2:  The claim has both product components as well as an intended use (see line 4).  Based on the claim as written, it is difficult to determine the metes and bounds of the claims.  The claim contains the intended use of the claims (lines 4).  Thus, it is unclear if Applicant is truly claiming the PSMA inhibitor or a method of diagnosing or treating prostate cancer.  In addition, the claim contain multiple period (see the beginning of line 3 and ‘Lu-177.’ Which is also in line 3).  
Note(s):  Did Applicant intend claim 2 to be written as follows?
“The PSMA inhibitor of claim 1 wherein the radionuclide is selected from the group consisting of Ga-68, Ga-67, In-111, Cu-64, Lu-177, and Y-90.”
	Claim 3:  The claim is ambiguous because of multiple periods in the sentence (see lines 9 and 13).  Thus, it is unclear what text should actually be present in the claim.  In addition, the claim is ambiguous because the Table appears to be randomly 
	“ The PSMA inhibitor of claim 1 selected from the group consisting of 
    PNG
    media_image55.png
    377
    774
    media_image55.png
    Greyscale
, 
    PNG
    media_image1.png
    170
    482
    media_image1.png
    Greyscale
, 
    PNG
    media_image56.png
    478
    735
    media_image56.png
    Greyscale
, 
    PNG
    media_image57.png
    499
    783
    media_image57.png
    Greyscale
, and 
    PNG
    media_image58.png
    463
    783
    media_image58.png
    Greyscale
.”

	Claim 4:  The claim is ambiguous as it is unclear what Applicant is claiming.  The Table in claim 4 lists twenty-three P2 values.  However, lines 6-11 do not seem to correspond to the Table.
	Claim 5:  The claim is ambiguous as it is unclear what Applicant is claiming.  The Table in claim 5 lists twenty-three P3 values.  However, lines 6-11 do not seem to correspond to the Table.
	Claims 6-19:  The claims are ambiguous because one cannot ascertain what is being claimed.  For example, some of the claims, while directed to a product, also 

COMMENTS/NOTES
Due to the complexity of the 112 rejections, it was difficult to ascertain the scope of the claimed invention.  Applicant is respectfully requested to review the Examiner’s claim suggestions above and MPEP 608, in general, and 608.01(n) which is directed to the wording of claims.  Clarity is needed in regards to actually what are the metes and bounds of what is believed to be the claimed invention.

It should be noted that while no prior art was cited in a rejection, due to the complexity of the claim wording, it is possible that what the Examiner identified as the claimed invention is not consistent with that of Applicant.  Applicant is respectfully requested to clarify the record regarding the claimed invention.  The invention was examined as set forth under ‘Applicant’s Invention’ above.  No prior art was found for the structure 
    PNG
    media_image1.png
    170
    482
    media_image1.png
    Greyscale
 wherein P1, P2, and P3 are as defined in “Applicant’s Invention’ section above.

Lutje et al (Theranostics, 2015, Vol. 5, Issue 12, pages 1388-1401) is made of record to illustrate that it is known in the art that PSMA ligands are radiolabeled and used for imaging and therapy of prostate cancer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 26, 2022